Title: James Madison to Edward Everett, 9 April 1826
From: Madison, James
To: Everett, Edward


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                April 9. 1826
                            
                        
                        I have duly recd. your favor of Mar. 29. accompanied by the two copies, one, of your Speech on a proposed
                            amendment of the Constitution of the U.S., the other, of a Report on the Mission to Panama. The documents contain very
                            able & interesting views of their respective subjects, and belong to the select class of Materials for an
                            instructive history of the discussions & proceedings of the present Congress. With my thanks for the polite
                            communication, I tender you, Sir, assurances of my high esteem & my best wishes.
                        
                            
                                James Madison
                            
                        
                    